NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 25-JUN-2020
                                                 07:46 AM



                           NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                              STATE OF HAWAI#I,
                           Plaintiff-Appellant,
                                     v.
                            STEVEN DUDLEY VEGA,
                             Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CR. NO. 3CPC-XX-XXXXXXX)


                           ORDER OF CORRECTION
                   (By:    Chan, J., for the court1)

           The Summary Disposition Order, filed June 17, 2020, is
hereby corrected as follows:
           On page 2, the second line of the third full paragraph,
the word "Denying" should be replaced with "Granting" so that as
corrected, the text reads: ". . . Order Granting Motion to
Suppress."
           On page 4, the first line of the second full paragraph,
the word "these" should be deleted so that as corrected, the text
reads: ". . . appears that FOFs 11-15 . . ."
           On page 4, two lines from the bottom of the second full



     1
           Leonard, Presiding Judge, Chan and Hiraoka, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


paragraph, the number "16" should be replaced with "15" so that
as corrected, the text reads: "11-15 in the . . ."
           On page 14, the seventh line from the bottom of the
page, the word "Denying" should be replaced with "Granting" so
that as corrected, the text reads: "the Order Granting Motion to
Suppress, . . ."
           The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
           DATED:   Honolulu, Hawai#i, June 25, 2020.

                                      FOR THE COURT:

                                      /s/ Derrick H. M. Chan
                                      Associate Judge




                                  2